Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
2.	Applicant argues that the prior art does not disclose “confirming physical proximity of the access control to the mobile device”, as recited in independent claims.
In response to Applicants arguments, the Examiner respectfully disagrees with the applicant and would like to show that the prior art discloses confirming physical proximity of the access control to the mobile device. The Examiner points out that Truve discloses features selected for the machine learning process can include logical or physical proximity scoring, detecting non-malicious behavior of known bad actors, and activity associated with events including cyber attacks, exploits, and data leaks (Paragraph 33). Examiner asserts that the physical proximity scoring in Truve is germane to the physical proximity of the access control, as described in Applicant’s invention. Examiner points out that the pending claims must be "given their broadest reasonable interpretation consistent with the specification”.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Handville (US Patent Pub. 20160098874) in view of Truve (US Patent Pub. 2018/0063170).


As per claim 20:  Handville discloses method of providing seamless access through an access control, the method comprising:
detecting availability of the access control by a mobile device based on a position signal or a beacon signal associated with an expected location (Paragraph 37; the home-connect plugin 30 grants remote access device 15 access control to the lock 11);
determining whether a relay attack is detected; based on detection of the relay attack, outputting a prompt through the mobile device (Paragraph 91; The wireless access control system 200 addresses such a relay attack by maintaining a connection, for example, a constant and/or Bluetooth connection between the lock assembly 230 and the remote access device 250); and
Hanville does not specifically disclose confirming that a user of the mobile device seeks to have the access control open a lock based on determining that the received signal strength indicator increases to cross a threshold indicative of the user seeking to have the lock opened; and activating a lock actuator through the access control to open the lock responsive to a credential based on affirmatively confirming. 
Truve discloses features selected for the machine learning process can include logical or physical proximity scoring, detecting non-malicious behavior of known bad actors, and activity associated with events including cyber attacks, exploits, and data leaks (Paragraph 33).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Handville and Truve in it’s entirety, to modify the technique of Handville for wireless access control system addresses such a relay attack by maintaining a connection, for example, a constant and/or Bluetooth connection between the lock assembly and the remote access device by adopting .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ANTHONY D BROWN/Primary Examiner, Art Unit 2433